USCA4 Appeal: 19-6500     Doc: 3          Filed: 04/16/2019       Pg: 1 of 1


                            UNITED STATES COURT OF APPEALS
                                FOR THE FOURTH CIRCUIT
                           1100 East Main Street, Suite 501, Richmond, Virginia 23219

                                              April 16, 2019

                                   ____________________________

                                        RECORD REQUEST
                                   ____________________________

        No. 19-6500,   US v. Ziyad Yaghi
                       5:09-cr-00216-FL-8, 5:15-cv-00523-FL
        TO: Peter A. Moore
        Please file the record in the above-referenced case in this court. If the record is
        transmitted in electronic form, please ensure that any paper or sealed portions of the
        record are also transmitted to this office (this includes paper state court records filed
        in the district court).

        For appeals in social security cases, please transmit any social security records
        filed in the district court. For appeals in criminal cases, the presentence report is
        required. If there is anything that will delay transmission of the record, please
        notify me.

        Cathi Bennett, Deputy Clerk
        804-916-2702




                Case 5:09-cr-00216-FL Document 2310 Filed 04/16/19 Page 1 of 1
